Citation Nr: 0927958	
Decision Date: 07/27/09    Archive Date: 07/30/09

DOCKET NO.  03-18 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an increased rating for a lumbosacral 
strain, currently rated as 50 percent disabling. 

2.  Entitlement to an increased rating for post operative 
residuals of a left femur fracture with shortening of the 
left leg and left knee arthritis, currently rated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The veteran served on active duty from July 1959 to February 
1963.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2001 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  This 
matter was remanded in December 2005 for further development.  

The Board notes that the April 2001 rating decision granted 
an increased rating for the veteran's back disability.  The 
rating increased from 10 percent to 20 percent effective 
January 9, 2001 (the date of receipt of the claim).  The 
rating decision also granted an increased rating for the 
veteran's left femur fracture.  The rating increased from 10 
percent to 20 percent effective January 9, 2001 (again, the 
date of receipt of the claim).  

Subsequent to the December 2005 Board Remand, the RO issued a 
June 2009 rating decision in which it again increased the 
veteran's ratings.  It granted a 50 percent rating for the 
veteran's lumbosacral strain and a 30 percent rating for the 
veteran's post operative residuals of a left femur fracture 
with shortening of the left leg and left knee arthritis.  
These ratings were effective March 4, 2009 (the date that the 
veteran underwent VA examinations that reflected increased 
severity of the veteran's disabilities).  Since the increases 
in ratings from the June 2009 rating decision do not date 
back to the receipt of the original claim, there are two 
distinct time periods to be considered for each disability.    

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

In conjunction with the June 2009 rating decision, the RO 
issued a June 2009 supplemental statement of the case and 
afforded the veteran an opportunity to respond.  The 
veteran's representative submitted a July 2009 correspondence 
in which it indicated that it would like to submit an updated 
VA Form 646.  However, it stated that it will not prepare the 
updated 646 until it has reviewed the claims file.  The Board 
contacted the representative by phone in July 2009, and the 
representative reiterated its desire to have the claim 
remanded so that it could file a 646.  As such, the claims 
file must be returned.

The Board regrets additional delay in appellate review.  
However, the Veteran must be afforded due process of law by 
allowing the Veteran's representative to review the claims 
file and submit additional argument as requested.    

Accordingly, the case is REMANDED for the following action:

The RO should make the claims file 
available to the veteran and his 
representative so that he can file a VA 
Form 646 in response to the June 2009 
supplemental statement of the case.  
Thereafter, the case should be returned 
to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 



of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




